OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                    AUSTIN
GERALD C. MANN
Attorney General

Honorable E. G. Garvey
County Auditor
Bexar County
San Antonio, Texas   '
Dear Sir:                            Opinion No. 2600
                                     Re: Road and Bridge Law for
                                          Bexar County, Texas
This will acknowledge receipt of your letter of August 5, 1940,
requesting the opinion of this department as to the proper road and
bridge law applicable to Be::ar County, Texas, in view of the 1940
Federal census placing the population of the county at 337,557.
In 1931 the Regular aesslon of the 42nd Legislature enacted Senate
Bill 575, acts 1931, Special Laws, p. 259, ch. 137, a sloecialroad
and bridge law for Bexar County, Texas, only. In 1933 at the Regular
Session of the 43rd Legislature, that body enacted Rouse Bill 911,
Acts 1933, General Laws, p. 805, ch. 236.  This latter law was a
general one, whereas the former was special, and it applied to all
counties in the state having a population between 300,000 and 350,000
inhabitants, according to the last preceding Federal census. Dallas
County was the only one in the state falling within the provisions
of this enactment at the time of its passage.
The question here presented for consideration is whether or not Jouse
Bill 911 of the 43rd Legislature, insofar as 8exar Co-sty is concerned.
The last enactment, Rouse Sill 911, is undoubtedly a general law; the
prior enactment, Senate Biil 575, is most assuredly a special or local
one. ;Ytiichmust prevail?
In Black on Construction and Interpretation of the Law, p. 116 the rule
is stated as follows:
"As a corollary from the doctrine that implied repeals are not favored,
it has come to be an established rule in the construction of statutes
that a subsequent act, treating a subject in gene-al terms, and not
expressly contradicting the provisions of a prior special statute, is
not to be considered as intended to affect the more particular and
specific provisions of the earlier act, unless it is absolutely
necessary so to construe it in order to give its words any meaning at all.
This rule is founded upon, or expressed by, the maxim 'Generalia
specialibus non deroqant,! Thus, when the provisions of a general law,
applicable to the entire state are repugnant to the provisions of a
previously enacted special law, applicable in a particular locality
only, the passage of such general law does not operate to modity or
repeal the special law, either Iholly or in part, unless such modi-
fication orrepeal is provided for in express words."
                                                                       ’       .

Honorable E. G. Oarvey, Page 2, 0-2600


This is also the Fstablished rule in Texas.   As stated in Paul vs.
Bates (C.C.A. 1907) 106 S.W. 448:
"It is well settled that special legislation or local laws are not
repealed by a later general act, unless specially mentioned in the
general law or such purpose is made manifest from the plain provisions
of the general law. Ex Parte Neal (Tex. Cr. App.) 83 S.W. 831; State
VS. Connor, 86 Tex. 133, 23 S.W. 1103; Ellis vs. Ratts, 26 Tex. 703;
26 AWI.& hg. Enc. of Law (2d Ed.) p. 730, and note 3.   In the authority
last cited after stating the rule substantially as we have above,
though more elaborately, it is said: 'The reason which has been given
for this rule is that in passing a special act the Legislature has its
attention directed to the special case which the act aas made to meet,
and considers and provides for all the circumstances of that special
case, and, having done so, it is not to be considered that the
Legislature by a subsequent general enactment intended to derogate
from the special provisions previously made, when it was notmentioned
in such enactment'."
Again in Sullivan vs. City of Galveston, 17 S. W. (2d) 478, affirmed,
Corn. App., 34 S. X. (2d) 808, the ccurt stated:
"It is well settled that a special law passed by the Legislature is not
repealed by an act subsequently passed by another Legislature unless
the first is expressly repealed by the subsequent act, or unless it is
made c'learly to appear from the subsequent act that it was the intended
intention of the Legisleture  to repeal the first."
In Townsend vs. Terrell, 118 Tex. 463, 16 S. I'J.(2d) 1063,   the Commission
of Appeals reaffirmed the rile and stated:
This rule of cnstruction has found frequent and apt illustration where
one of the s,;pposedlyconfiictly statutes was general in its terms
and the other specific. In such acase it is unlvtrsally held that
the specific statute more clearly evidences the intention of the
Legislature than the neneral one, and therefore that it will control.
In-such a case both s;atutes are-permitted to stand--the general one
applicable to all cases except the particular one embraced in the
specific statute&" (Underscoring ours).
See also allis vs. Batts, 26 Tex. 703; City of Leredo vs. Martin, 52
Tex. 548; Burkhart vs. Brazes River Harbor Navigation District (C.C.A.
1931) 42 s. W. (2d) 96; 39 Tex. Juris. 149a

The rule is peculiarly fitting in the instant case. In 1933 when the
Legislature .enactedHouse Bill 911 Bexar County could not have been
within the legislative mind nor could House Bill 911 in anywise
supersede Senate Bill 575 for the very patent reason that fiexar County
at the time, according th the 1930 Federal census, was not within the
population brackets set forth in Rouse Bill 911.
Xonorabxe L. G. @anor, Page 3


       prori8ionr provlourly mada, when       it   wa8 not
       sontioned in suoh enaotsent'."
              Again in Sullivan ~8. City of Oalreeton,          17 9. Y.
(ea)   478,   alrimd,   Con. App.,    34 S. W. (2d)    808,    the court
stated:
              "Ii i8 well settled that a speoial law
       passed by the Legislature      is not repeled     by
       an aot subsequently     passed by another L&r-
       l’aturs  unless the first    is expressly   repealed
       by the iubeequent aot, or unless it ir made
       clearly   to appear iron the subsequent aot
       that it was the ihtended intention        of the
       Legielature    to repeal the flrat.”

            In Towrrnd ?8. Terrell, 115 Tex. 463, 16 3. N.
(26)   1063, the conu&a8ion or Appeal8 rratrirmsd the rulr
and rtated;
             “This rule of construction       ha8 round
       frequent   and apt illustration      where on8 Oi
       the supposedly conflictly       statute8 wa8 gen-
       oral in its terns and the other 8pOOiriQ.
       In such a case it is universally        held that
       the specific   st.+tute nore clearly     eridenoer
       the intention   of the La&3lature       than th8
       reneral one. and therefore       that it will ‘con-
       trol . In such a case both statutes are per-
       mitted to stand--the     general one a;plicable
       to all cases except the particulrir        one e+
       braced In the soecific     statute.”      (Undersoor-
       Lfng ours)
           See also Allis vs. Batto, 26 Tex. ,703; City of
Laredo vs. Xartin,  52 Tex. 540i Burkhart ~8. Srazos River
Harbor Navigation District (C. C. k. 1931) 42 S. W. (2d)
96; 39 Tex. Juris.  149.
           The rule is peouliarly   fftting    in the instant
 case.  In 1933 when the Legislature     enacted House Bill 911
 Bexar County oould not have been within the leglelativ8
 mfnd nor could House Bill   911 in anywise supersede Senate
 Bill 375 for the very pitent reason that Bexar County at
 the time, according   to the lQ3C Federal census, wa8 not
 within th8 population   braakets set rorth in House Bill 911.
Honorable E. G. Garvey, Page 4, 0-2600


Certainly the legislative intent to repeal or supersede Senate
Bill 575 was not in existence at the time of the enactment of
House Bill 911. Is it plausible to say that seven years after the
enactwnt of the Tenera law it for the first time supersedes or
repeals by implication a previously existing special law? rJe think not.
Consequently, it Is the opinion of this department and you are
respectfully advised that senate Jill 575, the Bexar County Road and
Bridge Law, enacted by the Legislature in 1931, is still the road and
bridge law applicable to Bexar County, Texas, and this enactment has
not been superseded or affected (because of recently announced popu-
lation figures) by Rouse Bill 911 enacted by the 43rd Legislature,
1933.

                                         Vrry truly yours
                                    ATTORNEY GElrZRALOF TEXAS
                                    s/ James D. Smullen

                                    BY
                                              James D. Smullen
APPROVED AUGUST 19, 1940                             Assistant
s/ Grover Sellers
FIRST ASSISTANT ATl'ORNEYGEW::RAL


AP;ROVED 0; Iiu'ION
                  CC:"i:?ITT~IE:
By RWF, Chairman
JDS:J%/cg